     Case 4:19-cr-00832 Document 106 Filed on 05/28/21 in TXSD Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney’s Office
                                                     Southern District of Texas


                                                     1000 Louisiana            Phone: (713) 567-9000
                                                     Suite 2300                Fax: (713) 718-3300
                                                     Houston, Texas 77002

                                          May 28, 2021


Honorable George C. Hanks, Jr.
United States District Court
Southern District of Texas

Re: Status of cause no. 4:19-CR-832; United States v. Gerald M. Goines

Judge Hanks:

        The United States and Gerald Goines jointly propose that the Court set a status hearing
date for Tuesday, September 7, 2021.

          When the parties last appeared before the Court on March 3, 2020, it was prior to the
institution of COVID-19 related stay-at-home orders in Texas. Although the COVID-19
pandemic restrictions have begun to lift, for over a year the pandemic affected the ability of each
party to review discovery, meet with witnesses and clients, engage in case-related discussions
with opposing counsel, and prepare for trial. In addition, discovery is still ongoing. Finally,
because of the case’s complexities, the parties respectfully request the Court set a status
conference under 18 U.S.C. § 3161(h)(7)(B)(i) & (ii) for Tuesday, September 7, 2021, at which
time the parties are hopeful they will be in a better position to propose dates for motions
deadlines, pretrial conference and trial.

                                     Respectfully submitted,


/s/Arthur R. Jones                                   /s/Alamdar S. Hamdani
Arthur R. Jones                                      Alamdar S. Hamdani
Assistant United States Attorney                     Assistant United States Attorney
Southern District of Texas                           Southern District of Texas


/s/Nicole DeBorde
Nicole DeBorde
Counsel for Gerald Goines


                                                 1
